Citation Nr: 1628769	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  05-32 915A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from August 1962 to September 1966.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2004 Decision Review Officer decision and an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

An October 2004 Decision Review Officer decision, implementing an August 2004 Board decision, granted service connection for degenerative joint disease of the lumbar spine at 40 percent and arthritis of the right hip at 10 percent, effective from March 1, 1996.  Ultimately a 30 percent evaluation was assigned for the right hip from March 1, 1996.  The Veteran filed a timely notice of disagreement with the assigned disability ratings in November 2004.  The Veteran's request for a TDIU was reasonably raised as part of his initial increased rating claims for these disabilities.  The appeal period in this case therefore begins on March 1, 1996.

In a January 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This case has been processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  From March 1, 1996, the Veteran has met the schedular criteria for TDIU.

2.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, consistent with his vocational and educational background.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met from March 1, 1996.  38 U.S.C.A. §§ 1155. 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty level threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned income."  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities resulting disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a) (2015).

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due to the combination of his service-connected disabilities.  The Veteran is currently 74 years of age.  He worked as an automotive mechanic for approximately 15 years before retiring due to his disabilities in 1995.  He is a high school graduate and completed 2 years of college.  In his March 2006 Application for Increased Compensation Based on Unemployability, the Veteran reported having training in automotive repair before he became too disabled to work.  Since becoming too disabled to work, the Veteran described receiving training in using the keyboard.

Effective from March 1, 1996, the Veteran was service-connected for degenerative disc disease of the lumbar spine at 40 percent and arthritis of the right hip at 30 percent.  His combined disability rating was 60 percent.  Beginning on September 23, 2002, the Veteran also became service-connected for radiculopathy of the left and right lower sciatic nerve associated with degenerative disc disease of the lumbar spine, with each disability receiving a 10 percent rating.  The Veteran's combined disability rating increased to 70 percent effective from September 23, 2002.  As of June 1, 2006, the Veteran's arthritis of the right hip decreased to 20 percent disabling.  The Veteran's combined disability rating also returned to 60 percent.  

The Board finds that the Veteran meets the schedular criteria for TDIU from March 1, 1996.  The Board observes that the Veteran's lumbar spine and right hip disability both affect the orthopedic system.  Although the Veteran's radiculopathy of the left and right lower sciatic nerve is rated as a neurological disability, it is associated with (secondary to) the lumbar spine disability and a symptom of the underlying orthopedic disability of the lumbar spine.  Thus, all of the Veteran's service-connected disabilities are treated as one disability for the purposes of determining whether he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  As discussed above, the combined rating for these disabilities was at least 60 percent on and after March 1, 1996.  See 38 C.F.R. § 4.25.  As the Veteran had a single disability of 60 percent or more for the entire period on appeal, the minimum schedular requirements for consideration of entitlement to a TDIU have been satisfied.

Background

During an April 1996 VA examination of the Veteran's right hip, the Veteran had complaints of persistent decreased motion and pain in the right hip.  However, he reported being able to ride a bike for 10 to 20 miles per day.  A VA examination of the Veteran's spine was also conducted in April 1996.  The Veteran complained of low back pain, bilateral anterior leg pain, and pronounced right hip pain.  He was unable to lift more than 15 pounds.  The examiner observed that the Veteran walked with a right-sided limp, but he was able to support himself with a slow gait.

In June 1996, a Kaiser Permanente record stated that the Veteran was disabled due to a low back injury.  He ambulated very slowly and used a soft back brace.  In September 1996, the Veteran reported having low back discomfort after being in a motor vehicle accident.  He could not state whether the present pain was different from his usual low back pain.  Later this month, the Veteran stated that he could not walk or do anything as a result of his low back pain.  He was unable to perform any of the relevant tests.  A subsequent September 1996 record noted the Veteran's report that his medication was making him sick.  Between September 1996 and October 1996, the Veteran received 9 physical therapy treatments related to his chronic low back pain with radiculopathy.  In December 1996, a Kaiser Permanente record stated that the Veteran's movement was very restricted due to discomfort from low back pain.  He had an antalgic gait and was unable to walk on his heels or toes due to pain and weakness.

By January 1997, the Veteran reported that he suffered from constant pain.  He described being unable to sit, walk, or stand for any length of time.  The examining doctor at Kaiser Permanente noted that the Veteran needed assistance to transition from sitting to standing.  In March 1997, a Kaiser Permanente record stated that there was no decrease in symptoms related to the Veteran's chronic low back pain.  He had been evaluated by neurosurgery and needed rehabilitation.

During a May 1997 Decision Review Officer hearing, the Veteran testified that he had not worked since February 1995, when he was certified by military physicians as unfit to perform the duties of his job as a mechanic.

In a May 1997 letter, Dr. L. stated that the Veteran developed chronically disabling low back pain around May 1993.  

A subsequent August 1997 Kaiser Permanente record stated that the Veteran had markedly limited trunk flexion and extension due to his lumbar spine pain.  The impression was chronic low back pain syndrome.  In addition, the impression stated that the Veteran had a normal electromyogram of the lumbar paraspinals and both lower extremities with no evidence of radiculopathy.  There was also MRI evidence of minimal annular bulging at L3-L4, L4-L5, and L5-S1 without compression of the nerve roots or thecal sac. 

In a September 1997 statement, the Veteran reported that he was unable to walk several times a week as his right lower extremity would tingle and go numb.  The same symptoms could occur in his left leg.  He also stated that he was unable to walk if he turned his leg the wrong way.  The Veteran indicated that sitting did not relieve the pain. 

Later in January 1998, a Kaiser Permanente record stated that the Veteran was unable to ambulate with a recent lower extremity spasm.  The assessment was chronic low back pain with spasm.  The record noted that previous treatments of medication, physical therapy, TENS (transcutaneous electrical nerve stimulation), and injections did not help. 

The record also contains a February 1998 letter from H.W., a Doctor of Chiropractic (DC).  H.W. stated that the Veteran suffered from daily disabling back pain.  The Veteran reported losing his job directly as a result of his inability to perform his usual work activity due to severe back symptoms.  H.W. noted that the Veteran had persistent symptoms despite receiving numerous medical evaluations, diagnostic testing, and medical treatments.  He reported that the Veteran's current diagnosis was degenerative disc disease with disc bulging and lateral stenosis causing radiculopathy.

In a July 1998 letter addressed to the California Department of Social Services, Dr. A. stated that in addition to the Veteran's low back pain, he had right lower extremity pain and numbness.  The Veteran used a back brace on a daily basis, and occasionally used a cane.  The Veteran reported that standing and ambulation worsened his pain, but rest could alleviate it.  He denied any loss of bowel or bladder control.  Dr. A. found that the Veteran's physical findings were consistent with his symptoms.  The Veteran demonstrated limitation of motion, a positive straight leg raise, and weakness distally.  Dr. A. stated that the Veteran was unable to lift, bend, or stoop due his symptoms.  Dr. A. detailed that the Veteran would be able to lift or carry 10 pounds on an occasional basis, and less than this amount on a routine basis.  The Veteran had the capacity to stand and walk for 2 hours and sit for 6 hours continually in an 8 hour day.  The Veteran was also able to use his hands and finger for repetitive hand and/or finger actions.  Dr. A. noted that the Veteran was last employed as a mechanic in February 1995.

Later in July 1998, the Veteran reported that his chronic back pain was worse on the right side and down his right leg.  The Veteran wore a back support and reported that changing his position by lying down, sitting, or standing did not affect his pain level.  Any movement of the lower extremities in the sitting position seemed to aggravate the pain.  The examining doctor stated that there was no surgical lesion apparent on imaging studies to alleviate his symptoms.  He did not have any specific recommendations.

In October 1998, a VA examination of the Veteran's spine was conducted.  The Veteran reported that he had constant right hip and low back pain.  The Veteran also reported right leg pain and numbness.  The examiner documented that nothing worsened or alleviated the pain.  Medication did not help.  The Veteran ambulated slowly.  His range of motion and strength were severely restricted.  The examiner stated that it did not appear that the Veteran was fully cooperating with the examination.  He commented that the results of the Veteran's strength testing would leave him unable to walk.  However, the Veteran was able to enter and exit the examination room by walking.

In December 1998, a Kaiser Permanente record documented that the Veteran experienced low back pain when his pelvis was rocked.  He was not able to move his hips due to reported pain.  By March 2000, the Veteran reported an increase in low back pain after falling from his bike.  He also had a tingling sensation in his right leg, and occasionally, his left leg.  The Veteran wore a lumbar brace/support. There was diffuse tenderness in the lumbar spine.  At the time of the examination, the Veteran was either unable or unwilling to sit up.  The next day, the Veteran reported that his low back pain was pretty good.  He was able to work through the bad days.  He periodically experienced pain down his right leg.

During an October 2000 Decision Review Officer Hearing, the Veteran reported that it took him twice as long to walk down a street.  He stated that completing certain activities such as cleaning a room took him three or four times as long as a normal person.  When sitting, the Veteran stated that either "this has to hold me up" or he needed to hold onto a table and eat with one hand.  The Board notes that the Veteran was apparently referencing his previously reported back brace.
A subsequent October 2000 letter from Dr. L. reported that the Veteran had chronic pain syndrome and chronic fibromyalgia.  Dr. L. stated that the Veteran responded poorly to medication due to the side effects.  In addition, he only had a minimal response to physical therapy.  Dr. L. noted that he did not observe any change in the Veteran's chronic pain symptoms during his last assessment in September 2000.  According to Dr. L., the Veteran's condition had been stable for the past few years, but his prognosis for recovery was poor.

In a February 2001 letter, H.W. stated that the Veteran had symptoms of constant and severe pain that would continue to deteriorate over time.  He opined that the Veteran was unable to work or perform many of his normal daily activities without exacerbating his symptoms.  The Veteran wore his back brace on a constant basis.

In June 2003, an MRI of the Veteran's lumbar spine from Kaiser Permanente documented an impression of minimal disc bulging at L4-5 and L5-S1 that was unchanged from May 1997.  A subsequent October 2003 Kaiser Permanente record noted that a physical examination of the Veteran's back revealed that he had difficulty bending and twisting.  During a December 2003 VA examination for Agent Orange, the Veteran was noted to have the ability to walk and ride a bike.  However, he experienced pain with these activities.  There was no pain or tenderness to palpation of the Veteran's back.

During a March 2004 Board hearing, the Veteran's wife testified that he could not stand without holding onto something or wearing his back brace.  The Veteran reportedly made his own back brace.  Regarding activities, the Veteran reported that he needed to be careful when sitting or standing.  He testified that he needed to brace himself in a car due to road conditions.  He also testified that he could fall when his left leg went numb or if someone was not there to catch him.  The Veteran described needing "this" to sit down or rise from a seated position.  The Board notes that the Veteran seems to allude to his back brace in this statement.  According to the Veteran, the onset of his pain could be sudden.  He described finding himself totally incapacitated every day.  He further stated that he was forced to bed rest all the time.  

In August 2004, VA examinations of the Veteran's lumbar spine and right hip were conducted.  The examiner noted that the Veteran had constant back pain that never improved from a baseline of severe pain.  The Veteran was unable to distinguish his right hip pain from his back pain.  Flare ups involved an increase in his severely disabling pain.  The Veteran also reported weakness and lack of coordination in his right leg.  He wore a soft lumbosacral corset that allowed him to walk from time to time.  At other times, the Veteran was limited to his wheelchair due to pain.  The examiner determined that the Veteran's range of motion for the lumbar spine was limited by pain, but not by weakness, fatigability, lack of endurance, or lack of coordination.  

The Veteran reported that his right leg was "basically dead" and his left leg had limitations of strength due to pain.  The Veteran had decreased sensation in the bilateral lower extremities in all segments from L3 to S1, more so on the right side than the left.  Motor examination of the right lower extremities revealed 1 out 5 muscle strength on the right side for the hip flexors, quadriceps, hamstrings, extensor hallucis longus, and gastrocnemius.  The Veteran had 3 out of 5 muscle strength in the left side in all muscle groups except for the extensor hallucis longus, which was 1 out of 5.  The Board notes that a 1 out of 5 signifies palpable or visible muscle contraction, but no joint movement; whereas a 3 out of 5 represents active movement against gravity.  The diagnosis was severely chronic and disabling mechanical low back pain with lumbar strain.  There was minimal evidence of degenerative disc disease at the lumbar levels.  The Veteran was also diagnosed with degenerative joint disease of the hips that was mild to moderate in nature radiographically.

Following this examination, a December 2004 Kaiser Permanente record stated that the Veteran had a history of chronic back pain secondary to disc disease and sciatica.  At the time of the visit, the Veteran had severe pain after being hit by another car while riding as a passenger.  However, the lumbar spine x-ray series were negative.  In January 2005, the Veteran reported chronic low back pain that radiated to his right lower extremity.  His symptoms had decreased, but they were persistent.  He needed a cane for ambulation.  In February 2005, it was noted that the December 2004 motor vehicle accident aggravated the Veteran's low back pain.  His pain was a 9 out of 10 in severity.  It was aggravated with walking, riding a bike, sitting, standing up, and going to bed.  The record stated that he had worn a brace since the initial injury.  According to the record, the Veteran's key impairments included pain, decreased lumbar spine range of motion, and impaired transitional movements.  He had functional limitations transitioning from sitting to standing and from a supine position to sitting.  The Veteran also had a decreased gait.

Approximately five days later, a February 2005 Kaiser Permanente record stated that the Veteran had not responded on any consistent basis to any therapies or treatments.  During the examination, the Veteran was able to lie supine, sit up, and rise from a seated to standing position.  The Veteran had been using bilateral crutches for back pain.  The impression was chronic thoracolumbar spine pain exacerbated by a recent motor vehicle accident.  The record stated that the Veteran had limited tolerance for the therapeutic modalities of physical therapy.  The examining doctor was unable to determine how much of the Veteran's symptoms were attributable to the recent accident versus his longstanding lumbar spine disability.  Around two weeks later, the Veteran reported that he wanted to engage in bicycling.  He ambulated without any assistance or use of a cane.  The assessment was chronic low back pain that was improving.  The record stated that the Veteran could use his own judgment regarding exercise.

In November 2005, a Kaiser Permanente record noted that the Veteran had not been working due to a previous back ailment.  A subsequent December 2005 Kaiser Permanente record stated that the Veteran suffered from low back injuries after he was struck by a car while riding a bicycle.  The lumbar spine x-ray revealed degenerative joint disease with no fracture.

In a January 2006 letter, Dr. L. reported that the Veteran still responded poorly to medications and minimally with physical therapy.  She stated that the Veteran had not been able to engage in any employment as a result of his persistent and chronic low back pain.  His condition remained stable and his prognosis for recovery continued to be poor.

In February 2006, H.W. wrote a letter in which he described having a familiarity with the Veteran's chronic low back disability since he initially saw him in 1988. He noted that the Veteran's condition had continued to deteriorate with the passage of time.  H.W. opined that the Veteran was unable to work at that time.  Regardless of how mild the work activity was, H.W. found the Veteran to be unemployable for any occupation.  He opined that the Veteran was totally and permanently disabled.

The Veteran was provided with a general medical VA examination in June 2006.  He stated that his pain was a 10 of 10 chronically.  His medications included Hydrocodone for pain.  The Veteran was unable to tolerate Ibuprofen.  He used a walker to assist in ambulation.  The assessment was chronic back pain that had become disabling.  The Veteran reported urgency of the bowel and occasional loss of control.  He was also on prostate medication.  The examiner determined that the Veteran's neurological functioning was difficult to evaluate secondary to his chronic pain.

During a June 2006 VA examination of the Veteran's lumbar spine and right hip, range of motion for the lumbar spine and right hip was limited by pain at extreme range of motion.  However, the Veteran was not limited by weakness, fatigability, incoordination, or lack of endurance on repetitive motion.  The Veteran also had progressive weakness of the lower extremities.  This weakness and low back pain required him to use a walker.  The examiner noted that the Veteran was limited to walking 200 yards.  X-rays showed degenerative scoliosis and arthritis of the lumbar spine.  The Veteran was also diagnosed with mild osteoarthritis of the right hip.  However, the examiner commented that he did not describe having groin pain or osteoarthritis-type pain in his hip.  Instead, the examiner opined that the Veteran had more sciatic pain down his leg than was actually in his hip.

In July 2006, a Kaiser Permanente record noted that the Veteran moved slowly secondary to back pain.  The Veteran was given an assessment of failed lower back syndrome.  The record indicated that a brace was needed.  A subsequent November 2006 Kaiser Permanente record reported that the Veteran was unable to fit in his back brace due to weight gain.

Later in February 2008, a Kaiser Permanente record stated that after a left foot and ankle surgery the previous February, the Veteran had been released to work without restrictions as a corrections officer.  In August 2008, it was noted that the Veteran went to school and took dance lessons.

During a December 2008 VA examination for the Veteran's lumbar spine and right hip, he reported having significant low back pain that radiated to his right hip.  He described treating his pain with the daily use of Motrin.  The Veteran was also treated conservatively with physical therapy at Kaiser Permanente.  The Veteran was unable to perform range of motion exercises for the lumbar spine due to pain. The right hip range of motion was limited by pain, but not weakness, incoordination, fatigability, lack of endurance, repetitive motion, or flare ups.  He had no change in bowel or bladder function.  In terms of assistive devices, the Veteran constantly used a lumbar support brace.  He reported to the examination in a wheelchair carrying his walker.  He was able to walk a couple of feet with his walker.

In a January 2009 Kaiser Permanente record, the Veteran reported that he was keeping his mind active by taking a college class.

During a March 2010 VA examination of the right hip, the Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, and locking.  He also experienced flare ups as often as 7 times of week that lasted for 24 hours and were a 10 out 10 in severity.  His flare ups were precipitated by physical activity.  Medication did not help flare ups, but rest could alleviate them.  The VA examiner stated that the Veteran was not receiving any treatment for his right hip, and his right hip disability had not resulted in any incapacitation over the past 12 months.  The Veteran displayed normal posture and walked with an antalgic gait. He required a walker for ambulation.  The examiner stated that the Veteran did not require any other assistive devices.  In light of the examination findings, the examiner stated that the effect of the Veteran's right hip disability on his usual occupation was severe.  The effect on his daily activity was moderate.  The documented diagnosis was arthritis of the right hip with decreased mobility.

In June 2010, Dr. L. wrote a letter stating that the Veteran was being treated for degenerative intervertebral disc disease with persistent radiculopathy as well as osteoarthritis of many joints.  Dr. L. stated that these disorders affected his ambulation.  Dr. L. also noted that conservative treatments helped to reduce some of the Veteran's symptoms.  However, his condition was permanent.

A subsequent December 2010 Kaiser Permanente record noted that the Veteran's persistent back pain fluctuated in its intensity.  The record stated Advil and Tylenol had helped this issue, but the Veteran now needed stronger medication.  There was no weakness in the lower extremities or incontinence.  Dr. L. was unable to examine the Veteran due to the tactile pain that was created by only touching the low back, legs, calves, and arms.

In a January 2011 letter, Dr. L. stated that physical therapy was not effective in controlling the Veteran's symptoms.  In addition, he still responded poorly to medications due to intolerable side effects.  Dr. L. reported that the Veteran had not been able to engage in any employment.  He continued to have a poor prognosis for recovery.

Another general medical VA examination took place in February 2012.  During the examination, the Veteran was sitting in a wheelchair and "audibly uncomfortable." The Veteran reported that his constant pain was aggravated by movement.  The Veteran stated that the only factor limiting his ability to work was his back pain.

During a February 2012 VA examination for the Veteran's degenerative disc disease of the lumbar spine with sciatica, the Veteran stated that he could no longer lift more than 5 pounds.  He also described being unable to walk without assistance. The Veteran informed the examiner that he could not bend over or move in the way that was necessary to perform his duties as a mechanic.  The Veteran reported suffering from flare ups of numbness primarily in his right leg that caused him to fall.  The examiner noted that this issue was part of the Veteran's sciatica.  

The Veteran reported that he was in too much pain to stand and perform the range of motion measurements.  He described being unable to bend over to put on his boots without help from a friend.  However, the examiner observed that the Veteran was able to flex his back almost to 90 degrees when transferring between the wheelchair, walker, and examination table.  The examiner documented that the Veteran used a wheelchair on an occasional basis and a walker on a regular basis.
The examiner also noted that the Veteran appeared to sit with obvious pain, albeit in a relaxed position.  The Veteran reported that he no longer drove and needed to use his walker due to flare ups of pain as well as weakness in his bilateral legs.  

In terms of radiculopathy, the Veteran experienced mild intermittent pain in the bilateral lower extremities and numbness in the right lower extremity.  These symptoms involved the sciatic nerve.  However, the examiner observed that signs of atrophy in the lower extremities, a symptom that would be expected with radiculopathy or lack of use, were not present.  The muscle tone was normal and the Veteran would jump upon palpation as if there was pain with even a slight touch to the quadriceps, shins, calves, etc.  The examiner added that it was more likely than not that a significant amount of stool in the Veteran's bowels, which was apparent on x-rays, was causing a significant amount of his back pain.  Despite this observation, the examiner opined that the Veteran's thoracolumbar spine condition impacted his ability to work.  While the Veteran would not be prevented from performing sedentary work, he would need frequent breaks from work that required standing.  The examiner added that the Veteran required assistance with walking and would not be able to perform tasks that required bending and lifting.

A VA examination for osteoarthritis of the Veteran's right hip was also conducted in February 2012.  The Veteran reported that he experienced flare ups of this disability involving pain without warning that caused his leg to go out.  Similar to the spine examination, the Veteran reported that he was unable to perform range of motion measurements due to pain.  The examiner stated that the Veteran was sitting comfortably with his hip flexed.  He noted that that there did not appear to be any condition that prevented abduction or adduction of the hip.  Although passive range of motion was prevented due to reports of pain, the examiner stated that the attempts indicated that there was no obstruction in the joint.  The examiner opined that the Veteran would be able to perform sedentary work without restrictions.  According to the examiner, there was no objective evidence of a right hip condition that was severe enough to prevent employment.

In the beginning of March 2012, the Veteran sought treatment at Kaiser Permanente for symptoms of right-sided back pain that began after a recent fall.  Motrin did not help the pain. The Veteran had tenderness over the right paraspinal lumbar muscle with tightness.  By the end of the month, the Veteran's back pain had somewhat improved with the use of a Prednisone pack.

In February 2014, a Kaiser Permanente record noted the Veteran's reports of right hip pain after a January 2014 fall.

In a December 2014 VA treatment record, the Veteran reported that before a recent flare of generalized weakness, he was modified independent (MOD I) with a front wheel walker and independent for activities of daily living.  At the time of the visit, the Veteran's needs ranged from minimal assistance to supervision for ambulation without an assistive device, and he was able to walk 15 feet.  He remained independent for activities of daily living.

In a subsequent December 26, 2014 Kaiser Permanente treatment record, the Veteran reported that he experienced episodes of weakness during which he could fall.  He had been admitted to VA for this complaint approximately three days before the visit.  He was then admitted to Kaiser Permanente for further skilled care including physical therapy and occupational therapy.  The record discussed the Veteran's prior functional status.  Regarding activities of daily living, the Veteran was independent with his assistive device of a front a wheel walker.  This independence included ambulation, bathing, continence, dressing, grooming, toileting, and transfers.  In terms of instrumental activities of daily living, the Veteran paid his own bills.  He also bicycled four miles to grocery shop.  However, the Veteran reported during the visit that it was becoming harder to ride his bicycle the four miles to the grocery store.  He had begun to experience weakness every other day.  The diagnoses included deconditioning, weakness, chronic low back pain, degeneration of the intervertebral disc, and osteoarthritis.  Another December 2014 Kaiser Permanente record stated that the Veteran was unable to use NSAIDS (nonsteroidal anti-inflammatory drugs) for his constant low back pain due to the side effects of abdominal pain and vomiting.  

In a January 1, 2015 Physical Therapy Discharge Summary from the Brookside Health Center, the record compared the Veteran's physical capacity at the time of his December 26, 2014 admission to his capabilities at discharge.  At the time of his admission, the Veteran was able to ambulate 50 feet on level surfaces, perform functional transfers with minimal assistance, and perform bed mobility tasks with contract guard assist.  By the time of his discharge on January 1, 2015, the Veteran could ambulate 200 feet on level surfaces, perform functional transfers with contract guard assist, and perform bed mobility tasks with a standby assistant.  The January 2015 discharge recommendations included home health services to ensure safety with activity of daily living performance at home.  A home exercise program was also recommended to maintain strength.

In March 2015, a VA treatment record reported that the Veteran had been admitted with a complaint of generalized pain and weakness of acute onset.  However, he reported that his pain symptoms and weakness were resolved after 24 hours.  Later this month, the Veteran presented to the emergency room with back pain that was a 10 out of 10 in severity.  He was unable to stand up or walk due to the pain.  The Veteran was living in a boarding care facility, but he was brought in for excruciating pain.  The assessment was chronic low back pain exacerbation.

In a July 2015 statement, the Veteran reported that his right hip caused him tremendous pain.  He stated that he was unable to move without assistance.

In an October 2015 VA treatment record, the Veteran stated that his back pain was a 10 out of 10 in severity all the time.  He still did not want to take pain medication as it made him feel drowsy or had no effect.  He used a back brace.  The record noted that he regularly rode a bicycle and walked.  

During a February 2016 VA examination concerning the Veteran's right hip, the examiner noted that the Veteran's osteoarthritis of the right hip was associated with pain and decreased range of motion.  As a result, it impacted his ability to perform any work requiring walking too long, climbing, or stooping.  The Veteran reported that he lost his job as a mechanic due to his lower spine damage.  He stated that he could no longer comply with job requirements such as being able to run, move very fast, or lift heavy items.

A VA examination to evaluate the Veteran's spine was also conducted in February 2016.  The examiner documented that the Veteran had a diagnosis of degenerative arthritis of the lumbar spine.  The examiner noted that the Veteran used a brace constantly.  Although the straight leg raising test results were positive for the both the right and left lower extremities, the examiner stated that the Veteran did not have radicular pain or any other signs of radiculopathy.  The examiner explained that the functional impact of each condition was due to osteoarthritis of the lumbar spine associated with pain and decreased ranged motion.  Thus, the disability impacted his ability to perform any work that required climbing stairs, bending, or crawling.

The Veteran was provided with another VA examination of his spine in March 2016.  In contrast to the findings from the February 2016 VA examination, the examiner stated that the Veteran did have radicular pain or other signs or symptoms due to radiculopathy.  These symptoms were manifested by mild intermittent pain, mild paresthesias and/or numbness, and mild numbness that affected the bilateral lower extremities.  The sciatic nerve root was involved for both the right and left lower extremities.  The Veteran still had a diagnosis of degenerative arthritis of the spine. 

The Veteran reported suffering from constant low back pain.  He also described feeling numbness in his legs.  The numbness was not associated with any specific activity.  He stated that he modified the way he performed household chores, including lifting no more than 8 pounds.  The Veteran experienced flare ups related to his lumbar spine disability during which he was unable to drive.  He took medication for the flare ups.  When the examiner asked him to perform range of motion testing, the Veteran reported that his back was seizing up.  However, the examiner noted that he seemed to sit comfortably up to that point of the examination, and he was able to quickly recover from the reported episode.  
In a March 2016 general medical VA examination report completed by the same examiner, it was noted that the Veteran reported having too much pain to perform any range of motion testing for the spine.  The Veteran informed the examiner that he was trained for a labor type of employment.  The Veteran also reported that he was required to stand for long periods of time and lift things as a mechanic.
The examiner opined that the Veteran's service-connected disabilities would likely limit him to performing sedentary employment that provided the freedom to take a break from prolonged sitting approximately every hour.  She indicated that the Veteran might need a stand-up or adjustable desk.  The Veteran would not be able to perform employment that required labor.  In addressing the impact of the Veteran's disabilities on his ability to secure and follow a substantially gainful occupation for the time period from 1996 to the present, the examiner opined that the Veteran's degenerative arthritis had likely progressed with time and added to his chronic pain.  Thus, he likely would have had fewer limitations in the past.

The examiner noted that Dr. L's January 2011 opinion did not mention any specific limitations in support of her statement that the Veteran was not able to work due to his chronic back pain.  She noted that the Veteran did report taking medication during the March 2016 examination.  In making the January 2011 determination, the examiner opined that Dr. L. was at least as likely as not considering the Veteran's advanced age in addition to his chronic back pain.  However, the examiner added that when the Veteran's service-connected disabilities were considered independent of his age, it was at least as likely as not that he would have the limitations that were outlined in the examiner's opinion.

Analysis

Upon review of the evidence discussed above, the Board concludes that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation for the entire period on appeal beginning on March 1, 1996.  

The March 2016 VA examiner opined that the Veteran was only suited for sedentary employment as a result of his service-connected disabilities.  The Board acknowledges the examiner's statement that the Veteran would likely have faced fewer limitations in the past.  However, the record reflects that his service-connected disabilities also prevented from performing employment requiring labor on and after March 1, 1996.  It is not clear that there are sedentary positions for which he qualifies.

At the beginning of the appeal period, the Veteran reported difficulty walking.  He had restricted movement due to low back pain.  Dr. A.'s 1998 letter also indicated that the Veteran was not suited for labor employment, as he was only able to stand and walk for 2 hours.  In addition, Dr. A. determined that that the Veteran did not have the capacity to sit for a full 8 hours.  The Veteran also repeatedly indicated that sitting was uncomfortable.  Although the February 2001 letter from H.W. did not discuss the Veteran's specific limitations, he opined that the Veteran's severe pain rendered him unable to work or perform many normal daily activities.

The Veteran was noted to experience pain when walking and riding a bike in December 2003.  He reported falling when standing due to leg numbness in March 2004.  In February 2005, it was noted that both walking and sitting aggravated the Veteran's low back pain.  While a February 2005 Kaiser Permanente record indicated that the Veteran's back pain was improving, the subsequent treatment records and 2006 letters from Dr. L. and H.W. reflect that he still had limitations regarding employment.  

Although both Dr. L. and H.W. only referenced the Veterans low back pain in their 2006 opinions that he was unable to engage in employment, it is clear from the other evidence of record that the bilateral lower extremities also impacted his ability to engage in employment requiring labor.  The Veteran stated that he could not distinguish his right hip pain from his low back pain in the August 2004 VA examination.  During the same examination, the Veteran reported limitations of strength in his legs due to pain.

The June 2006 VA examination documented that the Veteran needed a walker for ambulation and was unable to walk more than 200 yards.  Although the Veteran was noted to take dance lessons in August 2008, he still had limitation of motion in both the right hip and low back due to pain in December 2008.  Physical activity was also described as leading to flare ups of his right hip pain in March 2010.  At this time, his right hip disability was noted to have a severe impact on his usual occupation.  In addition, the June 2010 letter from Dr. L. indicated that each of the Veteran's service-connected disabilities impacted his ability to ambulate.
In addition, the February 2012 VA examiners' opinions regarding his right hip and low back reflect that the Veteran was only able to perform sedentary employment.

Moreover, the Veteran appeared unable to successfully manage his symptoms during this period with any type of treatment.  Dr. L. stated in January 2006 that the Veteran responded poorly to medications and minimally to physical therapies.  This report is supported by the Veteran's treatment records.  While Dr. L. initially stated in June 2010 that the Veteran's symptoms were helped by conservative treatments, she later reported in January 2011 that neither physical therapy nor medications were beneficial to the Veteran.  

As discussed above, the Veteran has a high school education and 2 years of college.  He worked as a mechanic from around the 1980's until 1995.  Although the Veteran described receiving training in using a keyboard and some college, there is no indication that the Veteran has had employment in a sedentary position or the capability to obtain this type of position during the appeal period.  The Board notes the August 2008 report that the Veteran went to school.  However, the Veteran indicated in January 2009 that he was only taking a college class to stimulate his mind.  The record does not reflect that he received any training applicable to sedentary employment.  In addition, the Veteran asserted that the February 2008 report that he worked as a corrections officer was inaccurate.  See January 2016 Statement in Support of Claim.  The Board finds the Veteran to be credible in this regard, as he has largely been consistent in reporting that he has not worked since 1993, and he became unemployed in 1995.  The Veteran also submitted a summary of his Federal Insurance Contributions Act (FICA) earnings reflecting that the last year for which earnings were reported was 1995.

The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear to be appropriate for the Veteran.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity.  See 38 C.F.R. § 4.10.  In addition, a Veteran does not have to prove that he is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence.  Resolving all benefit of the doubt in the Veteran's favor, the Board concludes that entitlement to a TDIU is warranted from March 1, 1996.  38 C.F.R. § 4.16.


ORDER

From March 1, 1996, entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


